DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claims 1 – 17 and the cancellation of claims 18 – 20.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0312071 A1), in view of Bonke et al. (U.S. Patent No. 6,299,966 B1), Ross et al. (US 2012/0107570 A1), & Suyama et al. (US 2018/0220871 A1).
*Encyclopedia.com, polymethylmethacrylate: https://www.encyclopedia.com/science/academic-and-educational-journals/polymethyl-methacrylate
With regard to claim 1, Yamamoto et al. teach an adhesive member (“activatable wrap comprising a film”) composed of polymethylmethacrylate (PMMA) material (paragraph [0050]). As evidenced by Encyclopedia.com*, PMMA is a thermoplastic material. The adhesive member further comprises a plurality of columns (“protrusions”) extending outward from a first side of the member and oriented in a pattern across the first side of the member (paragraph [0069]). A plurality of planar portions defines the protrusions extending in a plane of the first side of the member (Fig. 23).

    PNG
    media_image1.png
    270
    475
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    453
    media_image2.png
    Greyscale

Yamamoto et al. fail to explicitly teach an average blocking force between about 0.40 g/in2 to about 1.30 g/in2. 
Bonke et al. teach an embossed cling wrap (“activatable wrap material”) comprising a plurality of protrusions oriented in a pattern across a side of the cling wrap. The composition of the cling wrap may contain an anti-blocking agent for handleability of cling wraps. Suitable anti-blocking agents include diatomaceous silica, calcium carbonate, and talc (Col. 2, Lines 22 – 27 & Col. 5, Lines 6 – 19).
Therefore, based on the teachings of Bonke et al., absent a showing of criticality with respect to the means of achieving the claimed blocking force (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of anti-blocking agents through routine experimentation in order to achieve the desired average blocking force.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to teach the average peel adhesive force of the cling wrap material.
Ross et al. teach synthetic gecko adhesive attachments comprising spatulae (“protrusions extending outward”). An increase in surface area between the spatulae (protrusions) and the contacting surface can increase the attractive force (i.e. average peel adhesive force) between the two (paragraph [0051]).
Therefore, based on the teachings of Ross et al., absent a showing of criticality with respect to surface area of the active surface (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the surface area of the active surface (i.e. protrusions) through routine experimentation in order to achieve the desired attractive force between the wrap and the contacting surface.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to explicitly teach an average roll unwind force, when wound on a roll, between about 1.50 g/in to about 5.0 g/in.
Suyama et al. teach a sticky cleaner (dirt collecting device) using a pressure-sensitive adhesive (PSA) tape comprising an adhesive face less susceptible to roll-loosening. By adjusting the line width W2 of the second layer 32 (protrusions) (Fig. 2), the unwinding force and the operational feeling during use can be adjusted (paragraphs [0036] & [0165]). Additionally, the unwinding force can be adjusted by selection of the material forming the adhesive face, the adhesive face shapes, dimensions, and arrangement (paragraphs [0043] & [0050]), surface treatment of the substrate with a release agent (paragraph [0057]), or inclusion of a filler in the second layer that can bring about effects such as a lower temperature-dependence of the unwinding force (paragraph [0134]).

    PNG
    media_image3.png
    444
    605
    media_image3.png
    Greyscale

Therefore, based on the teachings of Suyama et al., absent a showing of criticality with respect to protrusion dimensions, protrusion shapes, protrusion arrangements, temperature-dependent filler content, and surface treatments (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired average roll unwind force (susceptibility of roll loosening).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, Yamamoto et al. fail to teach the presence of an adhesive layer.
With regard to claims 3 – 5, as discussed above for claim 1, the surface area of the active surface of the adhesive member is a result effective variable which can be adjusted by routine experimentation to achieve an optimum average unwind force. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 6, as discussed above for claim 1, the average blocking force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As discussed above for claim 1, the average roll unwind force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 7, as discussed above for claim 1, the average roll unwind force and the peel adhesion force are optimizable. Therefore, the relative value of these properties is also optimizable. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 8 – 9 & 12 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0312071 A1), in view of Ross et al. (US 2012/0107570 A1) & Suyama et al. (US 2018/0220871 A1).
With regard to claim 8, Yamamoto et al. teach an adhesive member (“activatable wrap”) comprising a plurality of columns (“protrusions”) extending outward from a first side of the member and oriented in a pattern across the first side of the member (paragraph [0069]). A plurality of planar portions defines the protrusions extending in a plane of the first side of the member (Fig. 23).

    PNG
    media_image1.png
    270
    475
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    385
    453
    media_image2.png
    Greyscale

Yamamoto et al. fail to teach the average peel adhesive force of the cling wrap material is between about 1.50 g/in to about 3.25 g/in.
Ross et al. teach synthetic gecko adhesive attachments comprising spatulae (“protrusions extending outward”). An increase in surface area between the spatulae (protrusions) and the contacting surface can increase the attractive force (i.e. average peel adhesive force) between the two (paragraph [0051]).
Therefore, based on the teachings of Ross et al., absent a showing of criticality with respect to surface area of the active surface (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the surface area of the active surface (i.e. protrusions) through routine experimentation in order to achieve the desired attractive force (average peel adhesive force) between the wrap and the contacting surface.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Yamamoto et al. fail to explicitly teach an average roll unwind force, when wound on a roll, between about 1.50 g/in to about 5.0 g/in.
Suyama et al. teach a sticky cleaner (dirt collecting device) using a pressure-sensitive adhesive (PSA) tape comprising an adhesive face less susceptible to roll-loosening. By adjusting the line width W2 of the second layer 32 (protrusions) (Fig. 2), the unwinding force and the operational feeling during use can be adjusted (paragraphs [0036] & [0165]). Additionally, the unwinding force can be adjusted by selection of the material forming the adhesive face, the adhesive face shapes, dimensions, and arrangement (paragraphs [0043] & [0050]), surface treatment of the substrate with a release agent (paragraph [0057]), or inclusion of a filler in the second layer that can bring about effects such as a lower temperature-dependence of the unwinding force (paragraph [0134]).

    PNG
    media_image3.png
    444
    605
    media_image3.png
    Greyscale

Therefore, based on the teachings of Suyama et al., absent a showing of criticality with respect to protrusion dimensions, protrusion shapes, protrusion arrangements, temperature-dependent filler content, and surface treatments (result effective variables), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the desired average roll unwind force (susceptibility of roll loosening).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 9, Yamamoto et al. do not teach the presence of an adhesive layer.
With regard to claim 12, as shown in Fig. 23 above, Yamamoto et al. teach the plurality of protrusions relative to one another form a mosaic across the wrap material. 
With regard to claim 13, as discussed above for claim 8, the average peel adhesion force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 14, as discussed for claim 8 above, the average roll unwind force is an optimizable value. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 17, as discussed above for claims 8 & 15 – 16, the average roll unwind force and the peel adhesion force are optimizable. Therefore, the relative value of these properties is also optimizable. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., Ross et al., & Suyama et al., as applied to claim 8 above, and further in view of Rule et al. (US 2010/0316845 A1).
With regard to claims 10 – 11, Yamamoto et al. teach protrusions of the adhesive member may be columnar or other shapes (paragraph [0066]). However, Yamamoto et al. do not explicitly teach the protrusions have a generally oblong frustoconical shape (i.e. a flat topped oblong elliptic paraboloid).
	Rule et al. teach a debondable adhesive article comprising projections. The shape and/or configuration of the projections can vary. For example, the projections can include one or more cones. The shape of the various projections can also vary. For example projections can be oval, truncated in shape, or combinations thereof (paragraph [0023]). In other words, the shape of the projections can be a truncated (frustum or flat-topped) cone (paraboloid) having an oval (oblong/elliptic) shape.
	Therefore, based on the teaching of Rule et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the projections to be formed into a wide variety of shapes recognized in the art as equivalents. As such, it would have been obvious to one of ordinary skill in the art to use any known shape, such as a truncated oblong cone shape, for achieving the desired debondable adhesive article. See MPEP 2144.

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., Ross et al., & Suyama et al., as applied to claim 8 above, and further in view of Bonke et al. (U.S. Patent No. 6,299,966 B1).
With regard to claims 15 – 16, Yamamoto et al. fail to explicitly teach an average blocking force between about 0.40 g/in2 to about 1.30 g/in2. 
Bonke et al. teach an embossed cling wrap (“activatable wrap material”) comprising a plurality of protrusions oriented in a pattern across a side of the cling wrap. The composition of the cling wrap may contain an anti-blocking agent for handleability of cling wraps. Suitable anti-blocking agents include diatomaceous silica, calcium carbonate, and talc (Col. 2, Lines 22 – 27 & Col. 5, Lines 6 – 19).
Therefore, based on the teachings of Bonke et al., absent a showing of criticality with respect to the means of achieving the claimed blocking force (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of anti-blocking agents through routine experimentation in order to achieve the desired average blocking force.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant argues, “The Office Action rejects claims 1, 6, 10, and 15 – 16 for including certain informalities. Applicant hereby amends claims 1, 6, 10, and 15 – 16 to address the informalities identified by the Office Action. In view of the amendments to claims 1, 6, 10, and 15 – 16, the objections to claims 1, 6, 10, and 15 – 16 should be withdrawn” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments, the objection of claims 1, 6, 10, & 15 – 16 are withdrawn.

Applicant argues, “The Office Action rejects claims 2 – 5 and 9 under 35 U.S.C. 112(b) as indefinite. Applicants hereby amends claims 2 – 5 and 9 to address the issues identified in the Office Action. Accordingly, the 112(b) rejection of claims 2 – 5 and 9 should be withdrawn.
“The Office Action rejects claim 6 under 35 U.S.C. 112(d) as being of improper dependent form. Applicant hereby amends claim 6 to address the issues identified in the Office Action. Accordingly, the 112(d) rejection of claim 6 should be withdrawn” (Remarks, Pg. 7).
EXAMINER’S RESPONSE: In light of Applicant’s amendments, the rejection of claims 2 – 6 & 9 under 35 U.S.C. § 112 are withdrawn.

Applicant argues, “Yamamoto does not teach ‘a thermoplastic film’ with ‘a plurality of protrusions’ ‘formed in to the thermoplastic film,’ as recited by currently independent claim 1. Similarly, Yamamoto does not teach ‘a 3D structure formed into a thermoplastic material’ as recited by currently amended claim 8” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Yamamoto et al. teach exemplary materials for the adhesive member (a film forming an activatable wrap) includes polymethylmethacrylate (PMMA) (paragraph [0050]), which is a thermoplastic material.

Applicant argues, “Additionally, the Office Action admits that Yamamoto fails to teach the claimed average peel adhesion force but asserts that it would have been obvious to modify Yamamoto in view of Ross to arrive at the claimed average peel adhesion force. Applicant respectfully disagrees. In particular, Yamamoto requires much greater adhesive forces in order to hang objections on vertical walls. Modifying Yamamoto to have the claimed average peel adhesion force would render the adhesive member of Yamamoto unfit for its intended purpose (of hanging objects on a vertical wall). See M.P.E.P. § 2143.01(V)” (Remarks, Pgs. 9 – 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Yamamoto does not claim a particular intended use for the adhesive member. Therefore, the adhesive member taught by Yamamoto et al. cannot be limited to examples of intended use given in the broader teachings of the reference.
Second, as previously stated, it would have been obvious to one of ordinary skill in the art to adjust the surface area of the protrusions to achieve a desired attractive force (peel adhesive force). Discovery of an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Applicant argues, “…the Office Action asserts that it would have been obvious to one of ordinary skill in the art, through routine experimentation, to arrive at the claimed properties based on the combination of Yamamoto, Bonke, Ross and Suyama. Applicant respectfully disagrees. In particular, as explained by the as-filed specification, the claimed average peel adhesion force in combination with the claimed average blocking force in combination with the claimed average roll unwind force and the average blocking force. See As-filed Specification at ¶ [0078]. The claimed invention provides the unexpected result of enabling the average peel force exhibited by the wrap material to be increased without increasing the average roll unwind force and/or the average blocking force exhibited by the wrap and vice-versa. Id. Thus, the claimed invention unexpectedly uncouples the average peel adhesion force from the average roll unwind force or the average blocking force. As the claimed invention provides unexpected results, the prima facie case of obviousness under is rebutted. MPEP § 2144.05” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant does not claim uncoupling of claimed properties. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., uncoupling of average peel strength, average blocking force, and average roll unwinding force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c). Applicant has failed to demonstrate unexpected results for the following reasons:
First, paragraph [0078] of the specification states:

    PNG
    media_image4.png
    481
    785
    media_image4.png
    Greyscale

As noted in paragraph [0078] above, Applicant’s asserted unexpected result is dependent on the composition, the structure, and the amount of deformation (e.g. compression). Applicant’s claims and working examples lack a sufficient amount of detail regarding the composition and the structural features (e.g. thickness) of the working examples for any reasonable analysis of their results. Applicant claims a thermoplastic film, but thermoplastic materials are a general classification and not a specific material. Applicant also does not disclose the specific composition of the working examples of Applicant’s Tables 1 and 2 (paragraphs [0091] & [0092]) for a reasonable comparison of their data.
Second, a showing of unexpected results must provide a sufficient amount of data. Two working examples of unknown composition, unknown structural features (e.g. number and spacing of protrusions, size of protrusions) are insufficient for any reasonable analysis to demonstrate unexpected results. It is unclear how the comparative examples of the tables are structurally different from Applicant’s activatable wrap to achieve the measured properties.

Applicant argues, “Furthermore, the Office Action asserts that it would have been obvious to modify Yamamoto to arrive at the claimed average peel adhesion force and the claimed average roll unwind force or the claimed average block based on the secondary references. Applicant notes that average is proportional to average roll unwind force and average block force. The Office Action has not shown that the combination of prior art references would result in the claimed invention because the Office Action has not addressed how modifying Yamamoto in view of Ross to arrive at the claimed average peel adhesion force affects the average roll unwind force and average block force and vis versa. In other words, the cited prior art does not teach how to uncouple the average peel adhesion force from the average roll unwind force and the average blocking force” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant claims multiple properties. However, contrary to Applicant’s argument, the claims do not recite interdependency of the properties. Similarly claimed quantitative values for at least two distinct properties is not evidence interdependency, and is therefore, not read into the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., interdependency of peel strength, blocking force, and unwinding force) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781